DETAILED ACTION
	
This office action is in response to the amendment filed 4/27/2022.  As directed by the amendment, claims 1, 3, and 7 have been amended, claims 2 and 5 have been cancelled, and no claims have been newly added.  Thus, claims 1, 3-4, and 6-7 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al (5,577,995) in view of Priebe et al (2019/0008719).
Regarding claim 1, Walker in figs 9-11 discloses a spinal adjustment apparatus (spinal and soft tissue mobilizer) comprising: a rod (85) (shaft) having a rod first end (left end) and a rod second end (right end), a pair of massage balls (82, 84) (spherical balls) coupled to the rod (85) (col 7, ln 18-28), each massage ball (82, 84) having an attachment aperture extending through an axis thereof, the rod (85) being coupled through the attachment aperture of each massage ball (85) such that each massage ball is adjustably positioned along the rod (85) between the rod first end and the rod second end (shaft (85) includes sleeves (90,92) which extend completely through the balls (82, 84)) (col 7, ln 38-45) , and a pair of handles (81, 83) coupled to the rod (85), the pair of handles (81, 83) being coupled to the rod first end and the rod second end (see fig 9), each handle (81, 83) of the pair of handles being cylindrical and having an aperture extending along a longitudinal axis of the handle to selectively engage the rod (85) (as shown in fig 9, handles (81, 83) include an aperture to engage the rod (85), each handle (81, 83) having an inner cap portion, a medial grip portion, and an outer cap portion, the medial grip portion having a diameter less than respective diameters of each of the inner cap portion and the outer cap portion (as shown in fig 9, each handle (81, 83) is flared at a left end and right end corresponding to an inner cap portion and an outer cap portion, and therefore each handle (81, 83) includes a medial grip portion at a center of the handle having a diameter less than respective diameters of each of a flared inner cap portion and a flared outer cap portion).
Walker does not disclose the rod being threaded; the attachment aperture of each massage ball being threaded; and the handle aperture being threaded. 
However, Priebe in figs 1-2 discloses a spinal adjustment apparatus (trigger point massage device) comprising: a rod (7) (threaded rod) having a rod first end and a rod second end, the rod being threaded (para [0018]); a pair of massage balls (18) (at least one intermediate ball (para [0025]), and as shown in fig 6B, can comprise a plurality of intermediate balls (para [0031])) coupled to the rod (7) and as shown in fig 5, each massage ball (18) having an attachment aperture (24) (rod-body receiving channel) extending through an axis thereof (para [0025]), the rod (7) being coupled through the attachment aperture (24) of each massage ball (18) such that each massage ball (18) is adjustably positioned along the rod (40) between the rod first end and the rod second end (each massage ball (18) is rotatably mounted onto the rod body (10) of rod (7) so that the massage ball (18) can be positioned at a preferred position along the rod (7)) (para [0025), the attachment aperture (24) of each massage ball (18) being threaded (includes fifth plurality of engagement threads (27)) (para [0026]); and a pair of handles (1, 2) (first, second end balls) coupled to the rod (7), the pair of handles (1, 2) being coupled to the rod first end and the rod second end (para [0018]), each handle (1, 2) of the pair of handles having a threaded handle aperture (16) (third plurality of engagement threads) to selectively engage the rod (7) (handles (1, 2) include an end ball insert (12) including a threaded handle aperture (16) to engage engagement threads (17) on rod (7)) (para [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the sleeve bearing connection mechanism to connect the shaft to the handles and the pair of massage balls with a connection mechanism with the rod being threaded, the attachment aperture of each massage ball being threaded; and the handle aperture being threaded as taught by Priebe, as it would be a simple substitution of one known mechanism for connecting a pair of massage balls and handles to a rod in order to allow the position of the massage balls to be adjusted according to the condition that is being treated and the individual who is being treated (Priebe, para [0006]).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al and Priebe et al as applied to claim 1 above, and further in view of Peterson et al (4,915,560).
Regarding claim 3, the modified Walker’s reference discloses a rod, wherein the first end and the second end are provided with a fourth plurality of threads (17 of Priebe) configured to engage with a third plurality of threads (16 of Priebe) in the insert (12 of Priebe) of the handles (1, 2 of Priebe) (Priebe, para [0024]).
Modified Walker does not disclose each of the rod first end and the rod second end has an unthreaded engagement portion, the engagement portion being thinner than a middle portion of the rod and having a pointed end.
However, Peterson in figs 1-8 teaches a threaded fastener (10) (screw) includes a threaded portion (16) (shank is threaded) (col 3, ln 23-28), wherein a distal end (318) of the fastener (10) includes an unthreaded portion (smooth tapered segment) (col 4, ln 65-68) configured to engage with a female fastener which is thinner a middle portion of the threaded portion (16) and having a pointed end (conical tip section (318)) (col 3, ln 31-35), wherein the tip (318) has a central axis which is offset from the central axis of the shank (col 4, ln 12-18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the tip of the first and second ends of the rod of modified Walker by providing unthreaded engagement portion, the engagement portion being thinner than a middle portion of the rod and having a pointed end which has a central axis which is offset from the central axis of the rod as taught by Peterson in order to allow the ends of the rod to self-align and pilot itself into the bore of the handles before rotational force is applied (Peterson, col 5, ln 41-46).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al and Priebe et al as applied to claim 1 above, and further in view of Nicholson (2008/0103421).
Regarding claim 4, the modified Walker’s reference discloses a rod and a pair of massage balls, wherein the length of the rod may vary in different embodiments of the invention (Priebe, para [0020]).
Modified Walker does not disclose a diameter of each massage ball being between 1/8th and 1/6th of a length of the rod.
However, Nicholson teaches a massage device including a rod (40) and a plurality of balls (30) (rollers), wherein the size of the rollers can vary with the massage application to be treated (para [0054]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the pair of massage balls of modified Walker such that the diameter of the massage balls may vary in order to proper size of the massage balls for the application to be treated (Nicholson, para [0054]).
Although the modified Walker’s device does not disclose a diameter of each massage ball being between 1/8th and 1/6th of a length of the rod, it would have been obvious to modify the diameter of the massage balls and the length of the rod of modified Walker so that a diameter of each massage ball being between 1/8th and 1/6th of a length of the rod, as it has been held that changes in sizes and shape, and optimization of ranges, are within the level of skill of one of ordinary skill in the art.  Therefore, modifying the length of the rod and the diameter of each massage ball by routine experimentation would have been an obvious modification in order to provide a proper size of the massage balls for the particular application to be treated (Nicholson, para [0054]) and provide a proper length of the rod for different embodiments of the invention (Priebe, para [0020]).  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al and Priebe et al as applied to claim 1 above, and further in view of Hogan (2017/0181922).
Regarding claim 6, modified Walker discloses a pair of massage balls.
Modified Walker does not disclose a pair of secondary massage balls, the pair of secondary massage balls being smaller than the pair of massage balls and being interchangeable on the rod.
However, Hogan teaches a massage device including a rod (110) (core structure) having a pair of massage balls (102a, b) (large rollers) and a pair of secondary massage balls (104a, b) (smaller rollers) (para [0022]), the pair of secondary massage balls (104a, b) being smaller than the pair of massage balls (102a, b) (para [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Walker by providing pair of secondary massage balls, the pair of secondary massage balls being smaller than the pair of massage balls as taught by Hogan in order to provide differences in diameter to create more versatility in adhesion release to pry adhered musculature apart (Hogan, para [0023]).  The now-modified Walker’s device discloses the secondary massage balls being interchangeable on the rod, as the modified Walker’s reference discloses each of the massage balls (18 of Priebe) can be positioned at a preferred position on the rod (Priebe, para [0025]), and therefore the secondary massage balls are considered to be interchangeable on the rod (7 of Priebe) to place the secondary balls at a preferred position.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al in view of Priebe et al, Peterson, Nicholson, and Hogan.
Regarding claim 7, Walker in figs 9-11 discloses a spinal adjustment apparatus (spinal and soft tissue mobilizer) comprising: a rod (85) (shaft) having a rod first end (left end) and a rod second end (right end), a pair of massage balls (82, 84) (spherical balls) coupled to the rod (85) (col 7, ln 18-28), each massage ball (82, 84) having an attachment aperture extending through an axis thereof, the rod (85) being coupled through the attachment aperture of each massage ball (85) such that each massage ball is adjustably positioned along the rod (85) between the rod first end and the rod second end (shaft (85) includes sleeves (90,92) which extend completely through the balls (82, 84)) (col 7, ln 38-45) , and a pair of handles (81, 83) coupled to the rod (85), the pair of handles (81, 83) being coupled to the rod first end and the rod second end (see fig 9), each handle (81, 83) of the pair of handles being cylindrical and having an aperture extending along a longitudinal axis of the handle to selectively engage the rod (85) (as shown in fig 9, handles (81, 83) include an aperture to engage the rod (85), each handle (81, 83) having an inner cap portion, a medial grip portion, and an outer cap portion, the medial grip portion having a diameter less than respective diameters of each of the inner cap portion and the outer cap portion (as shown in fig 9, each handle (81, 83) is flared at a left end and right end corresponding to an inner cap portion and an outer cap portion, and therefore each handle (81, 83) includes a medial grip portion at a center of the handle having a diameter less than respective diameters of each of a flared inner cap portion and a flared outer cap portion).
Walker does not disclose the rod being threaded; the attachment aperture of each massage ball being threaded; and the handle aperture being threaded. 
However, Priebe in figs 1-2 discloses a spinal adjustment apparatus (trigger point massage device) comprising: a rod (7) (threaded rod) having a rod first end and a rod second end, the rod being threaded (para [0018]); a pair of massage balls (18) (at least one intermediate ball (para [0025]), and as shown in fig 6B, can comprise a plurality of intermediate balls (para [0031])) coupled to the rod (7) and as shown in fig 5, each massage ball (18) having an attachment aperture (24) (rod-body receiving channel) extending through an axis thereof (para [0025]), the rod (7) being coupled through the attachment aperture (24) of each massage ball (18) such that each massage ball (18) is adjustably positioned along the rod (40) between the rod first end and the rod second end (each massage ball (18) is rotatably mounted onto the rod body (10) of rod (7) so that the massage ball (18) can be positioned at a preferred position along the rod (7)) (para [0025), the attachment aperture (24) of each massage ball (18) being threaded (includes fifth plurality of engagement threads (27)) (para [0026]); and a pair of handles (1, 2) (first, second end balls) coupled to the rod (7), the pair of handles (1, 2) being coupled to the rod first end and the rod second end (para [0018]), each handle (1, 2) of the pair of handles having a threaded handle aperture (16) (third plurality of engagement threads) to selectively engage the rod (7) (handles (1, 2) include an end ball insert (12) including a threaded handle aperture (16) to engage engagement threads (17) on rod (7)) (para [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the sleeve bearing connection mechanism to connect the shaft to the handles and the pair of massage balls with a connection mechanism with the rod being threaded, the attachment aperture of each massage ball being threaded; and the handle aperture being threaded as taught by Priebe, as it would be a simple substitution of one known mechanism for connecting a pair of massage balls and handles to a rod in order to allow the position of the massage balls to be adjusted according to the condition that is being treated and the individual who is being treated (Priebe, para [0006]).
The now-modified Walker’s device does not disclose each of the rod first end and the rod second end has an unthreaded engagement portion, the engagement portion being thinner than a middle portion of the rod and having a pointed end.
However, Peterson in figs 1-8 teaches a threaded fastener (10) (screw) includes a threaded portion (16) (shank is threaded) (col 3, ln 23-28), wherein a distal end (318) of the fastener (10) includes an unthreaded portion (smooth tapered segment) (col 4, ln 65-68) configured to engage with a female fastener which is thinner a middle portion of the threaded portion (16) and having a pointed end (conical tip section (318)) (col 3, ln 31-35), wherein the tip (318) has a central axis which is offset from the central axis of the shank (col 4, ln 12-18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the tip of the first and second ends of the rod of modified Walker by providing unthreaded engagement portion, the engagement portion being thinner than a middle portion of the rod and having a pointed end which has a central axis which is offset from the central axis of the rod as taught by Peterson in order to allow the ends of the rod to self-align and pilot itself into the bore of the handles before rotational force is applied (Peterson, col 5, ln 41-46).
The now-modified Walker’s device discloses that the length of the rod may vary in different embodiments of the invention (Priebe, para [0020]).
Modified Walker does not disclose a diameter of each massage ball being between 1/6th of a length of the rod.
However, Nicholson teaches a massage device including a rod (40) and a plurality of balls (30) (rollers), wherein the size of the rollers can vary with the massage application to be treated (para [0054]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the pair of massage balls of modified Walker such that the diameter of the massage balls may vary in order to proper size of the massage balls for the application to be treated (Nicholson, para [0054]).
Although the modified Walker’s device does not disclose a diameter of each massage ball being 1/6th of a length of the rod, it would have been obvious to modify the diameter of the massage balls and the length of the rod of modified Walker so that a diameter of each massage ball to be 1/6th of a length of the rod, as it has been held that changes in sizes and shape, and optimization of ranges, are within the level of skill of one of ordinary skill in the art.  Therefore, modifying the length of the rod and the diameter of each massage ball by routine experimentation would have been an obvious modification in order to provide a proper size of the massage balls for the particular application to be treated (Nicholson, para [0054]) and provide a proper length of the rod for different embodiments of the invention (Priebe, para [0020]).  
The now-modified Walker’s device does not disclose a pair of secondary massage balls, the pair of secondary massage balls being smaller than the pair of massage balls and being interchangeable on the rod.
However, Hogan teaches a massage device including a rod (110) (core structure) having a pair of massage balls (102a, b) (large rollers) and a pair of secondary massage balls (104a, b) (smaller rollers) (para [0022]), the pair of secondary massage balls (104a, b) being smaller than the pair of massage balls (102a, b) (para [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Walker by providing pair of secondary massage balls, the pair of secondary massage balls being smaller than the pair of massage balls as taught by Hogan in order to provide differences in diameter to create more versatility in adhesion release to pry adhered musculature apart (Hogan, para [0023]).  The now-modified Walker’s device discloses the secondary massage balls being interchangeable on the rod, as the modified Walker’s reference discloses each of the massage balls (18 of Priebe) can be positioned at a preferred position on the rod (Priebe, para [0025]), and therefore the secondary massage balls are considered to be interchangeable on the rod (7 of Priebe) to place the secondary balls at a preferred position.
The now-modified Walker’s device does not disclose each secondary massage ball having a diameter equal to 1/8th of the length of the rod.
However, it would have been obvious to modify the diameter of the secondary massage balls and the length of the rod of modified Walker so that a diameter of each secondary massage ball is 1/8th of a length of the rod, as it has been held that changes in sizes and shape, and optimization of ranges, are within the level of skill of one of ordinary skill in the art.  Therefore, modifying the length of the rod and the diameter of each secondary massage ball by routine experimentation would have been an obvious modification in order to provide a proper size of the secondary massage balls for the particular application to be treated (Nicholson, para [0054]) and provide a proper length of the rod for different embodiments of the invention (Priebe, para [0020]).  

Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 4, fifth full paragraph-page 5, first paragraph of applicant’s remarks, that Priebe does not disclose that the handles are cylindrical with the medial portion of each handle having a diameter that is less than a respective diameter of each of the inner cap portion and outer cap portion, as Priebe’s handles are spherical. However, Applicant’s argument is moot in view of Walker, which in fig 9 teaches a massage device including a pair of handles (81, 83) which are flared at a left end and right end corresponding to an inner cap portion and an outer cap portion, and therefore each handle (81, 83) includes a medial grip portion at a center of the handle having a diameter less than respective diameters of each of a flared inner cap portion and a flared outer cap portion.  Therefore modifying Walker’s device with the teaching of Priebe to substitute the sleeve bearing connection mechanism to connect the shaft to the handles and the pair of massage balls with a connection mechanism with the rod being threaded, the attachment aperture of each massage ball being threaded; and the handle aperture being threaded as taught by Priebe to allow the position of the massage balls to be adjusted according to the condition that is being treated and the individual who is being treated (Priebe, para [0006]) provides a device with the limitations of claim 1.  Therefore, the rejection is maintained.
Regarding applicant’s arguments regarding the rejection of claims 3-4 and 6-7 on page 5 of applicant’s remarks, as discussed above, because modified Walker discloses the limitations of claim 1, the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gardner (5,577,996) and Kim (4,712,539) disclose massage device including a shaft, a pair of cylindrical handles and a plurality of massage rollers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           /COLIN W STUART/Primary Examiner, Art Unit 3785